Citation Nr: 0917589	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-08 599	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Entitlement to an increased rating for lumbar scoliosis, 
currently rated 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from February 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas RO.


FINDING OF FACT

On May 7, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


